 Case 2:21-cv-01009-JFW-SK Document 42 Filed 03/16/21 Page 1 of 1 Page ID #:935




1    Davil R. Vasquez, SB#140418
     Thomas E. St. Germain, SB# 321168
2    ADELSON McLEAN, APC
     4100 Newport Place Drive, Suite 200
3    Newport Beach, CA 92660
     Telephone:    (949) 656-4601
4    Facsimile:    (949) 656-4223                                                         JS-6
5
     Attorneys for Plaintiff G2 Secure Staff LLC.
6
7
                                  UNITED STATES DISTRICT COURT
8
                                CENTRAL DISTRICT OF CALIFORNIA
9
10   G2 SECURE STAFF, LLC,                               Case No: 2:21-cv-01009-JFW (SKx)
11                 Plaintiff,                            Judge John F. Walter
                                                         Dept. 7A
12          vs.
                                                         ORDER ON STIPULATION TO DISMISS
13   ABM INDUSTRIES INC; CHIDUWEAYI                      (F.R.C.P. §41(a)(1)(A)(ii))
     EGBUHO; and DOES 1 through 100,
14                                                       Complaint filed: 08/24/2020
                   Defendants.
15                                                       Removal to US District Court: 02/02/2021
                                                         LA Superior Court Case #20STCV32158
16
17        Upon the stipulation of the parties to this action, Plaintiff G2 Secure Staff, LLC, and the
18   Defendants, ABM Industries Inc. and Chiduweayi Egbuho, by and through their respective attorneys
19   of record, to dismissal of the action pursuant to F.R.C.P. §41(a)(1)(A)(ii), IT IS HEREBY
20   ORDERED:
21        1. The complaint in its entirety, including all causes of action, are hereby dismissed with
22            prejudice;
23        2. Each party shall bear its/his respective legal fees, expenses and other costs of suit.
24
25
     DATED: March 16, 2021                          ___________________________________________
26                                                  THE HONORABLE JOHN F. WALTER
                                                    Judge of the U.S. District Court for the Central
27                                                  District of California
28
                                                       -1-


                                 ORDER ON STIPULATION TO DISMISS
